Case 2:18-cv-00625-TJC-MRM Document 39 Filed 05/05/20 Page 1 of 2 PageID 226



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION


LINDA BURNS, individually and on behalf
of all similarly situated individuals,

       PLAINTIFFS,                            CASE NO.: 2:18-CV-00625-UA-MRM

v.

MLK EXPRESS SERVICES, LLC, and
AMAZON.COM SERVICES, INC.,

      DEFENDANTS.
____________________________________/

                PLAINTIFF’S NOTICE OF INTENT TO OPT IN TO THE CASE OF
      GIBBS V. MLK EXPRESS SERVICES, LLC, ET AL., CASE NO. 2:18-CV-434-SPC-MRM

       Plaintiff, Linda Burns (“Plaintiff”), hereby files the following Notice pursuant to the Court’s

Order of April 16, 2020 (Dkt. No. 37):

       1.      On April 16, 2020, the Court ordered that the Collective Action Complaint (Dkt.

1) is dismissed without prejudice under the first-filed rule (Dkt. 37 at 11). It further ordered that

Plaintiff Linda Burns and Opt-In Plaintiff Andrea Helm must file a notice on or before May 5,

2020, informing the Court if they will proceed with their individual claims in the Burns case, or

opt in to the Gibbs case. Id. at 12.

       2.      Plaintiff Linda Burns and Opt-In Plaintiff Andrea Helm hereby inform the Court

of their intent to join the Gibbs case. Pursuant to the Court’s Order (Dkt. 37), they will file their

consents to join the Gibbs case on or before May 28, 2020.

Respectfully submitted this 5th day of May, 2020.

                                                      s/ Laura E. Reasons__________________
                                                      Laura E. Reasons
                                                      DICELLO LEVITT GUTZLER LLC
Case 2:18-cv-00625-TJC-MRM Document 39 Filed 05/05/20 Page 2 of 2 PageID 227



                                                      Ten North Dearborn Street
                                                      Sixth Floor
                                                      Chicago, IL 60602
                                                      Telephone: (312) 214-7900
                                                      Facsimile: (312) 253-1443
                                                      lreasons@dicellolevitt.com

                                                      Kenneth P. Abbarno
                                                      Mark M. Abramowitz
                                                      DICELLO LEVITT GUTZLER LLC
                                                      7556 Mentor Ave
                                                      Mentor, OH 44060
                                                      Telephone: (440) 953-8888
                                                      Facsimile: (440) 953-9138
                                                      kabbarno@dicellolevitt.com
                                                      mabramowitz@dicellolevitt.com

                                                      Neil L. Henrichsen
                                                      Florida Bar No. 111503
                                                      HENRICHSEN SIEGEL, PLLC
                                                      301 W Bay Street, 14th Floor
                                                      Jacksonville, FL 3220
                                                      Telephone: (904) 381-8183
                                                      Facsimile: (904) 242-2800
                                                      nhenrichsen@hslawyers.com

                                                      Counsel for Plaintiff


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of May, 2020, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to all counsel of record.

                                               s/ Laura E. Reasons
                                               Laura E. Reasons




                                                  2
